DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shabana et al (US 7,213,673).  Shabana discloses:
With regard to claims 1 and 11 - A vehicle defining a front/back axis substantially oriented in a forward-facing direction, the vehicle comprising a pedal system comprising:
one or more of an acceleration activator device 188 and a deceleration activator device 185 comprising a pressure sensitive pad that is adapted to be disposed in or on one of a floor mat and a floor component of the vehicle in a location coincident with a steering wheel assembly of the vehicle, wherein each of the acceleration activator device and deceleration activator device is electrically coupled to an associated acceleration controller or deceleration controller (See Figs. 3 and 4 for the controllers; “Referring to FIGS. 14, 15 and 17, the pedal portions 187/190 may be either solidly mounted to the base portions 187/190 such that pressure of the occupant's foot is read and/or the forward to rearward position relative to the vehicle body 85 is read as an input measure, or the pedal portions 186/189 may be pivotally connected to the base portion 186/189 such that the angular position of the pedal portion 187/190 is read as input. Suitable electrical sensors may be used to read the pressure or positional input.” – Column 15, Lines 32-40).

With regard to claims 2 and 12 - wherein the one or more of the acceleration activator 188 device and the deceleration activator 185 device adapted to be movable between multiple of a center position, a left-hand position, and a right-hand position in the vehicle coincident with the steering wheel assembly of the vehicle (see Figs. 10-13).

With regard to claims 3 and 13 - wherein the one or more of the acceleration activator device 188 and the deceleration activator device 185 comprises a combination acceleration and deceleration device comprising the pressure sensitive pad.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,292,504 in view of Shabana et al (US 7,213,673). US Patent 11,292,504 claims a steering system of a vehicle, the steering system comprising: a track assembly formed in a dashboard of the vehicle and oriented in a side-to-side orientation with respect to the vehicle, the side-to-side orientation being horizontal with respect to a ground surface and perpendicular with respect to a forward-facing direction of the vehicle; a steering wheel assembly movably coupled to the track assembly and adapted to slide laterally from side to side along the track assembly and be fixed in multiple of a center position, a left-hand position, and a right-hand position along the track assembly; and a display panel positioned on the dashboard and having a width traversing a length of the dashboard corresponding to at least a length of the track assembly comprising a reconfigurable instrument panel display positionable within the display panel in multiple of the center position, the left-hand position, and the right-hand position along the track assembly corresponding to the steering wheel assembly, wherein fixing the steering wheel assembly in the left-hand position enables a driver to manually operate the vehicle from the left-hand side of the vehicle and fixing the steering wheel assembly the right-hand position enables the driver to manually operate the vehicle from the right-hand side of the vehicle, wherein the steering wheel assembly is adapted to be fixed in all of the center position, the left-hand position, and the right-hand position, wherein the steering wheel assembly is adapted to be moved laterally from side to side along the track assembly one of during manufacture and after manufacture, wherein the vehicle is adapted to be operated in a first mode or a second mode, the first mode being defined as a fully human-operated mode and the second mode being defined as a driver-assisted mode, autonomous mode, automatic driving mode, self-driving mode, or driverless mode, wherein, when operated in the second mode, the steering wheel assembly is adapted to be fixed in the center position along the track assembly, wherein the steering wheel assembly is adapted to be collapsed under and extended from an instrument panel of the vehicle.  However, the patent fails to claim one or more of an acceleration activator device and a deceleration activator device comprising a pressure sensitive pad that is adapted to be disposed in or on one of a floor mat and a floor component of the vehicle in a location coincident with a steering wheel assembly of the vehicle, wherein each of the acceleration activator device and deceleration activator device is electrically coupled to an associated acceleration controller or deceleration controller.
As seen in the 102 rejection above, Shabana teaches the claimed movable acceleration and deceleration activation devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the claimed invention of the patent with the teaching of Shabana’s movable acceleration and deceleration activation devices so as to allow for complete control of the vehicle from the disparate positions of the steering wheel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	September 23, 2022